In re Entergy Corporation et al.; En-tergy Services Inc.; Entergy La. Inc.; Entergy New Orleans Inc.; Lupberger, Edwin A.; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. A, No. 456,981; to the Court of Appeal, Fifth Circuit, No. Ol-C-1224.
Granted in part. The case is remanded to the trial court for reconsideration of Entergy’s exceptions of improper venue and improper cumulation in light of plaintiffs’ Ninth Supplemental and Amending Petition. In all other respects, the application is denied. Plaintiffs’ motion to supplement the record is denied.